UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BARRY CAMPBELL,                                                        :
                                                                       :
                                    Plaintiff,                         :   19-CV-5431 (JMF)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        When Barry Campbell filed this pro se complaint, he was a pretrial detainee at Manhattan

Detention Center. See ECF No. 2. On July 11, 2019, the Court granted Plaintiff leave to

proceed in forma pauperis (IFP), see ECF No. 4, and that same day, the ECF system

automatically generated a notice that a copy of that order was mailed to Plaintiff at Manhattan

Detention Center. On July 17, 2019, the Court issued an order granting Plaintiff leave to amend

his complaint, and further directed the Clerk of Court to mail Plaintiff an information packet

containing that order. See ECF No. 6. On July 18, 2019, the Clerk of Court mailed the

information packet to Plaintiff at Manhattan Detention Center. On July 23, 2019, the Court

received a letter from Plaintiff requesting counsel, see ECF No. 8, which the Court denied

without prejudice citing the need for a more fully developed record to determine Plaintiff’s

chances of success, pursuant to Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989)

(per curiam). See ECF No. 9. Subsequent attempts to mail information to Plaintiff at Manhattan

Detention Center were returned as undeliverable on July 29, 2019, August 13, 2019, and

November 22, 2019. Attempts to locate Plaintiff on the New York City and the New York State
Department of Correction Inmate Lookups have been unsuccessful. Plaintiff has not updated his

address or otherwise communicated with the Court, and it is not clear that he intends to proceed

with this action.

       Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an

action sua sponte for failure to prosecute after notifying the plaintiff. LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13-CV-0005

(GTS/DEP), 2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to

notify the Court when his address changes, and failure to do so is sufficient to justify dismissal of

a plaintiff’s complaint.”) (collecting cases). Accordingly, the Court directs Plaintiff to update

his address of record within 30 days of the date of this order. Should Plaintiff fail to comply

with this order, the Court will dismiss the action without prejudice for failure to prosecute.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff and to docket this as

an Opinion so it is made freely available to the public.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York                             _______________________________
                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                  2
